Citation Nr: 0930896	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  03-34 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to 
September 1970, including service in the Republic of Vietnam 
from August 1969 to September 1970.  He died on May [redacted], 2001.  
The appellant is the Veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from adverse rating decisions by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In a September 2006 Board decision, the Board denied 
entitlement to service connection for the cause of the 
Veteran's death and entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which in a June 2008 order, granted the 
parties' June 2008 joint motion for remand, vacating the 
Board's September 2008 decision and remanding the case for 
compliance with the terms of the joint motion.  In the joint 
motion, the parties agreed that in the September 2006 
decision, the Board failed to obtain a medical opinion 
regarding whether the Veteran's cancers were as likely as not 
caused by herbicide exposure.

In April 2009, the Board requested the opinion of an 
independent medical expert.  The requested opinion was 
received in June 2009.  In June 2009, the Board informed the 
appellant that it had requested specialists' opinion in 
conjunction with the adjudication of her appeal, provided her 
a copy of the opinion and indicated that she was entitled to 
submit additional evidence or argument provided within 60 
days of the date of that letter.  In response, in June 2009, 
the appellant responded that she did not have any further 
evidence to submit in support of her claims.  As such, the 
Board will proceed with the consideration of her case.


FINDINGS OF FACT

1.  The Veteran died in May 2001, and the death certificate 
lists the cause of death as esophageal cancer.

2.  The medical evidence shows that the Veteran died due to 
esophageal cancer that was related to the Veteran's exposure 
to herbicides in service.

3.  The grant of entitlement to service connection for the 
cause of the Veteran's death under the provisions of 38 
U.S.C.A. § 1310 renders moot the appellant's claim of 
entitlement to DIC under the provisions of 38 U.S.C.A. § 
1318.


CONCLUSIONS OF LAW

1.  A disability that was incurred as a result of service 
contributed substantially to the cause of the Veteran's 
death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. 
§ 3.312 (2008).

2.  The appellant's claim of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318 is moot.  38 U.S.C.A. §§ 
1318, 7104 (West 2002); 38 C.F.R. §§ 3.22, 20.101 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.

II.  Service Connection for the Cause of the Veteran's Death

The surviving spouse of the Veteran seeks service connection 
for the cause of the Veteran's death.  The appellant contends 
that the Veteran's death was contributed to by the Veteran's 
service connected tubercular pleurisy, inactive.

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a service 
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  The 
issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the Veteran.  Id.

The service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  In order 
to be a contributory cause of death, it must be shown that 
there were "debilitating effects" due to a service 
connected disability that made the Veteran "materially less 
capable" of resisting the effects of the fatal disease or 
that a service connected disability had "material influence 
in accelerating death," thereby contributing substantially 
or materially to the cause of death.  See Lathan v. Brown, 7 
Vet. App. 359 (1995).

The Veteran was treated for right upper quadrant abdominal 
pain in March 2001.  The Veteran was found to have a liver 
mass and was, subsequently, after a computerized tomography 
(CT) scan of the thorax in April 2001, diagnosed as having 
esophageal cancer with liver metastasis.  The Veteran died on 
May [redacted], 2001, and esophageal cancer was listed as the cause 
of death on the Veteran's death certificate.

In May 2001 an autopsy was performed by Dr. W.A.  Dr. W.A. 
diagnosed the deceased Veteran with adenocarcinoma consistent 
with gastric primary, carcinoma of the head of the pancreas, and 
early pulmonary alveolar damage.  Dr. W.A. rendered the opinion 
that the Veteran's cause of death was metastatic carcinoma of the 
stomach with second primary tumor involving the head of the 
pancreas.  Dr. W.A. produced an addendum indicating that the 
presence of two distinct and unusual tumors coupled with the 
Veteran's exposure to herbicides raises a concern of the 
contribution of the chemical to the oncogenesis of the tumors.  
Dr. W.A. stated that studies have shown that dioxins are causally 
linked to hepatic tumors in humans and, therefore, the 
development of these tumors in the deceased suggests dioxin can, 
at least, be partially implicated etiologically, in the Veteran's 
death.

In a July 2003 the appellant submitted another report prepared by 
Dr. W.A.  Dr. W.A. noted that the Veteran lost a substantial 
amount of weight over approximately 9 months.  Dr. W.A. rendered 
the opinion that the type and number of tumors found in the 
deceased Veteran and the Veteran's loss of weight over a long 
period of time prior to the Veteran's diagnosis and death 
indicate an association between the Veteran's cancer and dioxin.

At the time of the Veteran's death service connection was in 
effect for schizophrenia, chronic, undifferentiated type, at 
a 70 percent disability rating effective April 1, 1978, and 
malaria, at a noncompensable disability rating effective 
September 15, 1970.

In June 2009 an oncologist rendered an independent medical 
opinion regarding the cause of the Veteran's death.  The 
oncologist rendered the opinion that it is just as likely as 
not that the Veteran's esophageal cancer was related to the 
Veteran's exposure to Agent Orange and, therefore, related to 
the Veteran's service in the United States Army.  The 
oncologist reasoned that a committee report issued by the 
National Academy of Sciences noted that dioxin, known to 
contaminate Agent Orange, is "likely to be a human 
carcinogen" and that there was conclusion regarding a 
"modest positive association between relatively high body 
burdens of dioxin and increased mortality from cancers."

In light of the evidence, the Board finds that entitlement to 
service connection for the cause of the Veteran's death is 
warranted.  The Veteran served in the Republic of Vietnam 
between January 1962 and May 1975 and is, therefore, presumed 
to have been exposed to herbicides, including Agent Orange.  
38 U.S.C.A. § 1116(f).  The Veteran's death certificate 
reveals that the Veteran died of esophageal cancer.  An 
oncologist rendered an opinion, in June 2009, that the 
Veteran's esophageal cancer was as likely as not due to the 
Veteran's exposure to Agent Orange in service.  Therefore, 
the Board concludes that the weight of competent medical 
evidence demonstrates that the Veteran's esophageal cancer 
was a cause of death and related to the Veteran's active 
service.  For these reasons, the Board finds that service 
connection for the cause of the Veteran's death must be 
granted.

III.  DIC under the provisions of 38 U.S.C.A. § 1318

Entitlement under 38 U.S.C.A. § 1310 is the greater benefit 
and is granted in full in the decision above.  No additional 
benefit (monetary or otherwise) can be gained under 
38 U.S.C.A. § 1318, nor does any controversy remain.  
Therefore, the appeal of this issue is dismissed.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is granted.

The appeal of the denial of entitlement to Dependency and 
Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 
1318 is dismissed as moot.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


